      Case 2:14-cv-06455 Document 14 Filed 10/26/18 Page 1 of 1 PageID #: 75



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 CHARLESTON DIVISION
 IN RE:     ETHICON, INC.,
            PELVIC REPAIR SYSTEM
            PRODUCTS LIABILITY LITIGATION                             MDL NO. 2327


THIS DOCUMENT RELATES TO ALL CASES
ASSIGNED TO JUDGE GOODWIN
                                            ORDER

          Pending before the court is a Motion for Withdrawal and Substitution of Counsel filed on

 May 15, 2018 [ECF No. 5745], and a Motion for Withdrawal and Substitution of Counsel filed on

 May 15, 2018 [ECF 5747]. In the motion at ECF No. 5745, counsel requests that in MDL 2327 and

 each member case associated with that MDL, in which David B. Thomas appears, he be withdrawn,

 and Susan M. Robinson be substituted as counsel. In the motion at ECF No. 5747, counsel requests

 that in MDL 2327 and each member case associated with that MDL, in which Christy D. Jones

 appears, she be withdrawn, and William M. Gage be substituted as counsel.

          The court ORDERS that the Motions for Withdrawal and Substitution of Counsel [ECF Nos.

 5745 and 5747] are GRANTED.

       The Court DIRECTS the Clerk to terminate Christy D. Jones and to substitute William M.

Gage as counsel of record, both on the main master docket and for each individual member case in

MDL 2327 with which Christy D. Jones is associated. The court further DIRECTS the Clerk to

terminate David B. Thomas and to substitute Susan M. Robinson as counsel of record, both on the

main master docket and for each individual member case in MDL 2327 with which David B. Thomas

is associated. The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

any unrepresented party.

                                     ENTER: May 24, 2018
